Citation Nr: 1118242	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-34 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to an initial compensable evaluation for steatohepatitis.

3.  Entitlement to an initial compensable evaluation for scars of the perirectal area.

4.  Entitlement to service connection for spermatic cord lipoma.

5.  Entitlement to an initial evaluation in excess of 10 percent for low back strain with degenerative joint disease.

6.  Entitlement to service connection for herniated umbilicus.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2005, which granted service connection for disabilities including low back strain with degenerative joint disease, hypertension, steatohepatitis, and perirectal scars, and assigned evaluations as listed on the title page of this decision.  In addition, service connection was denied for spermatic cord lipoma.  The Board also finds that a TDIU claim has been raised by the record; such is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  

The statement of the case furnished in September 2007 also addressed the issues of entitlement to compensable ratings for scars of the forehead and scalp, corneal scar of the right eye, and neuralgia and paresthesia of the left thigh, but the Veteran did not include these issues in his substantive appeal forms received in October 2007 and December 2007, and he expressly limited his appeal to the issues he identified.  Therefore, those issues are not before the Board.

The issues identified in the December 2007 substantive appeal included entitlement to service connection for herniated umbilicus.  This claim was denied in a May 2007 rating decision, but was not included in the September 2007 statement of the case, nor was a notice of disagreement received prior to the December 2007 statement.  As discussed in the remand below, the December 2007 statement, which clearly demonstrated an intent to appeal that issue, should be accepted as a notice of disagreement with the May 2007 decision.  

The issue of entitlement to service connection for bowel impairment, due to perirectal abscess, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this regard, in his initial In his May 2005 claim, the Veteran claimed service connection for "residuals of perirectal abscess."  In the December 2005 rating decision, service connection was granted for perirectal scars; the RO made no mention of additional residuals of the perirectal abscess.  In both his notice of disagreement and substantive appeal, however, the Veteran stated that his complaint was not of the scar, but, rather, of bowel function impairment since his in-service perirectal abscess.  Moreover, the military separation examination noted a history of perianal abscess, times three, corrected with surgery, with some loss of bowel control, and VA treatment records note incontinence due to perirectal abscess residuals.  The Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The issues of a higher rating for low back strain with degenerative joint disease, a TDIU rating, and service connection for an umbilical hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, June 1, 2004, hypertension has required the continuous use of medication, with a history of diastolic readings 100 or more, but predominantly less than 110; systolic readings have been less than 170. 

2.  Since the effective date of service connection, June 1, 2004, steatohepatitis has been manifested by hepatomegaly with right upper quadrant tenderness, without weight loss.   

3.  Since the effective date of service connection, June 1, 2004, the residual perirectal scar is stable, superficial, non-tender, and does not affect bowel function.  

4.  A left spermatic cord lipoma (or small indirect inguinal hernia) shown on a CT scan 7 days after service was of service onset.  


CONCLUSIONS OF LAW

1.  From the effective date of service connection, June 1, 2004, the criteria for an evaluation of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2010).  

2.  From the effective date of service connection, June 1, 2004, the criteria for an evaluation of 20 percent, but no higher, for steatohepatitis been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7345 (2010).

3.  The criteria for an initial compensable rating for perirectal scar have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

4.  A left spermatic cord lipoma (or small indirect inguinal hernia) was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notification and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In a letter dated in October 2005, prior to the adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection for hypertension, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In letters dated in March 2006 and September 2006, the veteran was provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a May 2007 rating decision; therefore, any timing defect in the provision of this aspect of the notice was harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims, and of his and VA's respective obligations in obtaining various types of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice was provided in by a letter from the RO dated in June 2005, prior to the initial decision in this appeal.  

The rating issues in this case are initial rating issues, and the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, in a May 2008 letter, the Veteran was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  This notice was in accordance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); other notice requirements mandated by that decision were found to be beyond the scope of notice required by the VCAA in a Federal Circuit Court decision which vacated that decision.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit held that that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life."  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records have been obtained, as have other treatment records identified by the Veteran, including VA treatment records.  VA examinations were provided in July 2005 and August 2007, and were based upon consideration of the Veteran's prior medical history, including medical records and examinations and also describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that there has been a material change in the service-connected disorders addressed on the merits since this last evaluation.  38 C.F.R. § 3.327(a).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2010); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The period for consideration in this case extends from the effective date of the grant of service connection (June 1, 2004) to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned.  Id.  

Hypertension

Hypertension or isolated systolic hypertension with diastolic blood pressure of predominantly 100 or more, or systolic pressure predominately 160 or more, or a history of diastolic pressure predominately 100 or more which requires continuous medication for control, warrants a 10 percent evaluation.  A 20 percent evaluation requires diastolic blood pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic blood pressure of predominantly 120 or more, and a 60 percent evaluation is warranted for diastolic blood pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 (2010). 

The medical evidence establishes that the Veteran's hypertension has required continuous medication for control since the late 1990's, when he was in service.  A diagnosis of the condition, however, does not require diastolic blood pressure of 100 or more.  For example, for VA evaluation purposes, hypertension means that the diastolic blood pressure is predominantly 90 or greater, or the systolic blood pressure is 160 or greater.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2010).  Thus, it cannot be definitively ascertained whether his diastolic blood pressure would be predominantly 100 or more without medication.  

Nevertheless, service treatment records show several occasions, primarily in March 1999 and in May 2003, when diastolic readings in excess of 100 were obtained, and systolic readings in excess of 160 were shown as well.  Despite medication, post-service records show that in February 2007, Veteran's blood pressure was 140/100,  and, in February 2008, a reading of 148/102 was noted.  Therefore, the Board finds that the Veteran's manifestations more closely approximate the criteria for a 10 percent rating, and a 10 percent evaluation is warranted, effective June 1, 2004.

A rating in excess of 10 percent is not warranted, however.  Service treatment records show that in May 2003, a reading of 160/110 was obtained, but on that same occasion, another reading of 163/99 was also obtained.  Otherwise, all diastolic records have been below 110, and all systolic readings have been below 200.  In particular, there are no diastolic readings of 110 or more of record subsequent to the Veteran's discharge from service.  

Additionally, the Veteran has submitted no evidence showing that hypertension has markedly interfered with his employment status beyond that interference contemplated by the 10 percent rating granted in this decision, and there is also no indication that hypertension necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  The symptomatology shown during the pendency of this appeal has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluation.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In sum, for the reasons discussed above, entitlement to a 10 percent rating for hypertension has been established for the entire appeal period, beginning June 1, 2004.  The evidence does not more closely approximate the criteria for a higher rating, however, and the preponderance of the evidence is against the claim for a rating higher than 10 percent for hypertension.  Further, the rating criteria are adequate, and there are no distinct periods of time during the appeal period during which hypertension would warrant a higher rating.  In reaching this determination the benefit-of-the-doubt rule has been considered.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Steatohepatitis (Liver Condition)

With respect to the issue of entitlement to a compensable evaluation for a liver condition, the RO has evaluated the disability pursuant to 38 C.F.R. § 4.114, Diagnostic Codes 7345.  Diagnostic Code 7345 concerns chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, etc., but excluding bile duct disorders and hepatitis C).  Chronic liver disease which is asymptomatic warrants a noncompensable rating.  Diagnostic Code 7345 provides that a 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent evaluation contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Code 7345.

Under Diagnostic Code 7345, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, Code 7345, Note (2).  

Service treatment records a lengthy history of right upper quadrant pain, eventually diagnosed as steatohepatitis.  Naval medical records of the Veteran's treatment as a retiree show that in June 2004, mild portal fibrosis of the liver was noted.  A computerized tomography (CT) scan of the liver in June 2004 disclosed hepatomegaly and steatosis.  In April 2005, it was noted that he took Elavil for hepatic capsule pain due to fatty liver.  

On a VA examination in June 2005, hepatomegaly was palpable, extending to the umbilicus.  The Veteran stated that his liver was always painful.  Recent blood tests showed unremarkable liver enzymes.  He said he had pain with running.  He said that the could walk a mile and stand for long periods of time, but twisting or tuning to the right side could cause pain.  The pertinent diagnosis was steatohepatitis with chronic right upper quadrant pain, moderate functional impairment.  

On a VA examination in August 2007, the Veteran said that his weight had gradually increased over the last five years from 200 pounds to 250 pounds.  He complained of right upper extremity pain.  He denied any complications of liver disease, including fatigue, malaise, nausea, vomiting, anorexia, malabsorption or weight loss.  

VA treatment records show the Veteran's follow-up for his liver condition.  An ultrasound in July 2007 showed that the liver was consistent with fatty infiltration.  In May 2008, it was noted that the Veteran's liver pain was relatively poorly controlled likely due to capsular stretching.   

The Veteran stated that he has an enlarged fatty liver with fibrosis, and that Elavil does not alleviate pain.  He stated that he is always fatigued, and unable to sleep due to liver pain.  He further stated that he is debilitated.  

Clearly, the Veteran's liver condition is not asymptomatic, as the liver has been shown to be tender to palpation and enlarged, and he suffers from right upper quadrant pain.  He does not, however, have nausea, vomiting, anorexia, or arthralgia.  He has had no weight loss or other indication of malnutrition.  He has right upper quadrant pain, but his symptoms have not resulted in incapacitating episodes, as defined above.  He does not appear debilitated.  In this regard, a June 2004 Naval hospital consult noted that he appeared athletic and was in no acute distress, and no records indicate an overall debilitation.  He has complained of fatigue, but this has not been attributed to his liver condition; most recently, obstructive sleep apnea has been suspected.  

Thus, the Veteran does not have the intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) contemplated by a 10 percent rating, yet he has one manifestation, hepatomegaly, which is listed as a symptom for a 40 percent rating or higher .  A 20 percent evaluation contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  However, he does not have daily fatigue (due to his liver condition), malaise, anorexia, or dietary restrictions.  He has gained, not lost, weight.  The medication he takes, Elavil, is an antidepressant taken for liver pain.  

The Veteran's primary symptoms are demonstrable hepatomegaly, and right upper quadrant pain, with tenderness to palpation, which has been medically attributed to his liver condition.  The VA examiner in 2005 stated that he had moderate impairment due to his liver condition.  Although he does not have incapacitating episodes requiring treatment and bedrest, the Board finds that given the chronic nature of the pain, the hepatomegaly, and this assessment of moderate impairment, and with the resolution of all reasonable doubt in the Veteran's favor, the symptoms more closely approximate the level of impairment contemplated by a 20 percent rating.  The Board believes this fully adequately takes into account the hepatomegaly, which is listed for higher ratings, while still allowing for the absence of virtually all criteria listed for the 20 percent rating.  In this regard, higher ratings call for longer periods of incapacitating symptoms, or symptoms in addition to fatigue, malaise, and anorexia, such as weight loss, malnutrition, or debilitation.  

For these reasons, a rating in excess of 20 percent is not warranted.  As discussed above, the Veteran's symptoms consist chiefly of pain and hepatomegaly, without any of the other contemplated symptoms, such as fatigue, malaise, anorexia, nausea, vomiting, weight loss, malnutrition, or evidence of general debilitation.  

Additionally, the Veteran has submitted no evidence showing that his liver condition has markedly interfered with his employment status beyond that interference contemplated by the 20 percent rating granted in this decision, and there is also no indication that the liver disorder necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  The symptomatology shown during the pendency of this appeal has been fully contemplated by the diagnostic code considered above and is consistent with the assigned evaluation.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, supra.

In sum, for the reasons discussed above, entitlement to a 20 percent rating for chronic liver disease has been established for the entire appeal period, beginning June 1, 2004.  The evidence does not more closely approximate the criteria for a higher rating, however, and the preponderance of the evidence is against the claim for a rating higher than 20 percent for steatohepatitis.  Further, the rating criteria are adequate, and there are no distinct periods of time during the appeal period during which liver disease would warrant a higher rating.  In reaching this determination the benefit-of-the-doubt rule has been considered.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Perirectal scar

Service connection is in effect for a perirectal scar, as the residual of in-service surgery for perirectal abscess, including fistulotomy.  The Veteran does not claim that he has any problems with his perirectal scar; his complaints concern bowel impairment associated with the perirectal condition.  As discussed above, the issue of bowel impairment is not before the Board at this time, and is referred to the RO for initial consideration.  

On a VA examination in June 2005, the Veteran was examined for his perirectal abscess scar.  There was a one cm. scar of the left perirectal area, with no hyper or hypopigmentation.  No keloid and there was no pain or tenderness to palpation.  The diagnosis was perirectal abscess scar, minimal functional impairment.  Similarly, on the VA examination in August 2007, it was noted that the perirectal scar not a source of discomfort.  On examination, he had a 2 cm. scar of his rectal area, not tender or adherent.  

The Board notes that as of October 23, 2008, revised provisions for evaluating scars were enacted.  This new regulation, however, indicates that the revised provisions are applicable only to claims received on or after October 23, 2008.  Accordingly, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of the claim.  

38 C.F.R. § 4.118 (2008) - applicable in the present case - listed several criteria for evaluating scars.  Scars that are deep or cause limited motion warrant a minimum evaluation of 10 percent if exceeding 6 square inches (39 sq. cm.) or more, with higher ratings available for larger scars.  Scars that are superficial and that do not cause limited motion warrant a 10 percent rating for an area or areas of 144 square inches (929 sq. cm.) or greater.  (A "superficial" scar is one not associated with underlying soft tissue damage, whereas an "unstable" scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.)  Under Diagnostic Code 7803, a maximum evaluation of 10 percent is assigned in cases of superficial and unstable scars.  Under Diagnostic Code 7804, a maximum evaluation of 10 percent is warranted in cases of superficial scars that are painful on examination.  Also, under Diagnostic Code 7805, other scars may be evaluated on the basis of limitation of function of the affected part.

The medical evidence shows that the Veteran's scar is very small and not deep, unstable, or painful.  There is no limitation of function due to the scar itself.  Moreover, the Veteran does not contend that any of these symptoms, or any other symptoms, are present.  The Veteran has not contended, nor does the evidence otherwise suggest, that the rating criteria are inadequate to describe his scar impairment, and, consequently, the question of an extraschedular evaluation is not raised.  See Thun, supra.  

In view of these factors, the weight of the evidence is against the claim, and the criteria do not more closely approximate a compensable rating.  Accordingly, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

III.  Service Connection for Spermatic lipoma

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in- service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service treatment records include a Naval Medical Center evaluation report dated in June 2004.  It was noted that the Veteran was within 30 days of retirement and had been sent for further evaluation regarding multiple medical problems.  The Veteran denied any scrotal masses or history of hernias, or any other history of injury or compression to the inguinal area.  Nevertheless, this evaluation also included a computerized tomography (CT) scan of the abdomen, obtained approximately one week after his discharge from service.  This CT scan disclosed a "left spermatic cord lipoma or small indirect hernia."  Moreover, this finding within a week of discharge is sufficient to show both service onset, as well as current disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (there is a current disability for VA purposes when an appellant has a disability at the time a claim is filed or during the pendency of that claim, even if that disability subsequently resolves).  Under these circumstances, additional evidence of a nexus is not necessary, as the evidence supports a grant of service connection on the record.  Accordingly, service connection is warranted for this condition, diagnosed as a left spermatic cord lesion (or small indirect hernia).  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b).  


ORDER

A 10 percent initial rating for hypertension, effective June 1, 2004, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent initial rating for steatohepatitis, effective June 1, 2004, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A compensable evaluation for a perirectal scar is denied.  

Service connection for left spermatic cord lipoma (or small indirect inguinal hernia) is granted.



REMAND

Concerning the claim for a higher rating for a low back disability, VA treatment records show that in April 2008, it was noted that the Veteran was being referred for an outside magnetic resonance imaging (MRI) scan of his low back, to assess for lumbar stenosis.  There are no subsequent records of treatment for a back condition on file.  The report of the recommended MRI, if obtained, would be relevant to the claim for an increased rating, and must be obtained.  38 C.F.R. § 3.159(c)(2).  In this regard, the VA examination in March 2009 only referenced "diagnostic studies" in February 2007.  Those studies reportedly showed mild degenerative disc disease of the lumbosacral junction, but neither that report nor other radiographic studies which may have been performed are of record.  Any such reports should be obtained as well.  In addition, VA treatment records pertaining to the back, dated from June 2008 to the present, should be obtained.  

Additionally, a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  In the present case, the medical evidence and Veteran's statements show that the Veteran is unemployed, and suggest that he may be claiming this is due to his service-connected disabilities, in particular his lumbosacral spine condition.  As such, a claim for TDIU must be considered as part of this appeal.  Id.  Prior to rendering a decision on this matter, the Veteran should be provided notification and assistance, and relevant records within VA custody should be obtained.  In this regard, in March 2009, the Veteran was noted to be a full-time student, and the RO should obtain any VA vocational rehabilitation records which may be in existence.  

Finally, in a rating decision dated in May 2007, service connection for herniated umbilicus was denied.  The Veteran's December 2007 substantive appeal also included this issue; however, since no notice of disagreement had been previously submitted, and the issue was not addressed in a statement of the case, this statement, disagreeing with the May 2007 rating decision, is appropriately considered as a notice of disagreement.  In particular, it is not a new claim, requiring new and material evidence to reopen, as indicated in a June 2008 letter to the Veteran.  The Court has held that where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

1.  Review the claim for service connection for herniated umbilicus, denied by the RO in May 2007, for which a notice of disagreement was received in December 2007 (in a substantive appeal form).  After undertaking any appropriate notice and/or development, if the claim remains denied, furnish the Veteran and his representative with a statement of the case with regard to that issue.  The Veteran should also be informed of his appeal rights and of the actions necessary to perfect an appeal on this issue.  The issue should only be returned to the Board if the appeal is perfected.

2.  Obtain the reports of all imaging studies of the Veteran's spine dated from June 2004 to the present, which are contained with his VA treatment records, including any outside consults or other reports which have not been computerized.  This should specifically include the report of an MRI of the spine, authorized in May 2008, and thus dated in or after May 2008.  If this procedure was performed, it was performed in a private facility, upon the authorization of VA; therefore, a copy should have been received by the VA.  If this MRI was not conducted, obtain a statement to that effect.  

In addition, all VA treatment records showing treatment of the low back dated from May 2008 to the present should be obtained.  

3.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding a TDIU claim.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The Veteran should also be notified that, in cases where service connection is granted, both a disability evaluation and an effective date for that evaluation will be granted.  

4.  Request a VA vocational rehabilitation file pertaining to the Veteran, if one exists.  If one does not exist, obtain a statement to that effect.  

5.  Then, after the completion of any additional development deemed necessary, the Veteran's claims of entitlement to TDIU and a higher initial rating for lumbosacral strain with degenerative joint disease should be adjudicated.  If the determination of either claim remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.  Then afford the Veteran and his representative the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


